Case 19-59440-pwb   Doc 36 Filed 06/26/19 Entered 06/27/19 01:26:34              Desc Imaged
                         Certificate of Notice Page 1 of 4




      IT IS ORDERED as set forth below:



      Date: June 24, 2019
                                                    _________________________________

                                                              Paul W. Bonapfel
                                                        U.S. Bankruptcy Court Judge
     _______________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

          IN RE:
                                                             CASE NO. 19-59440-PWB
         P-D VALMIERA GLASS USA CORP.,
                                                             CHAPTER 11
              Debtor.



                        ORDER AND NOTICE OF STATUS CONFERENCE
                IT IS ORDERED AND NOTICE IS HEREBY GIVEN that the Court shall
         hold a status conference on July 1, 2019, at 10:00 a.m., in Courtroom 1401, U.S.
         Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia.
               Any party outside the District desiring to participate by telephone may do so
         by contacting CourtCall at (866) 582-6878. Attached hereto are procedures for parties
         appearing telephonically.


                                          END OF ORDER
Case 19-59440-pwb    Doc 36 Filed 06/26/19 Entered 06/27/19 01:26:34   Desc Imaged
                          Certificate of Notice Page 2 of 4


         Distribution List
         Ashley Reynolds Ray
         Scroggins & Williamson, P.C.
         One Riverside, Suite 450
         4401 Northside Parkway
         Atlanta, GA 30327

         J. Robert Williamson
         Scroggins & Williamson, P.C.
         One Riverside, Suite 450
         4401 Northside Parkway
         Atlanta, GA 30327

         Office of the U. S. Trustee
         362 Richard Russell Federal Bldg.
         75 Ted Turner Drive, SW
         Atlanta, GA 30303
Case 19-59440-pwb    Doc 36 Filed 06/26/19 Entered 06/27/19 01:26:34                 Desc Imaged
                          Certificate of Notice Page 3 of 4


                PROCEDURES FOR TELEPHONIC APPEARANCE UTILIZING
                                  COURTCALL



         1. Contact CourtCall at (866) 582-6878 the day before the hearing.
         2. CourtCall will provide you with written confirmation of a telephonic appearance
         and give you a number to call to make the telephonic appearance.
         3. It is your responsibility to dial into the call not later than 10 minutes prior to the
         scheduled hearing. CourtCall does not call you.
         4. The Court discourages the use of cell phones or speakerphones. Please put your
         telephone on mute when not speaking.
         5. Each time you speak, you must identify yourself for the record.
         6. Parties participating by telephone are individually responsible for their own
         expenses and will be billed directly by CourtCall.
         7. NO INDEPENDENT RECORDING IS PERMITTED.
        Case 19-59440-pwb             Doc 36 Filed 06/26/19 Entered 06/27/19 01:26:34                                Desc Imaged
                                           Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-59440-pwb
P-D Valmiera Glass USA Corp.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: jlc                          Page 1 of 1                          Date Rcvd: Jun 24, 2019
                                      Form ID: pdf534                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2019.
db             +P-D Valmiera Glass USA Corp.,   168 Willie Paulk Pkwy,   Dublin, GA 31021-0729

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Jun 24 2019 22:00:15     United States Trustee,
                 362 Richard Russell Federal Building,   75 Ted Turner Drive, SW,   Atlanta, GA 30303-3315
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2019 at the address(es) listed below:
              Ashley Reynolds Ray    on behalf of Debtor   P-D Valmiera Glass USA Corp. aray@swlawfirm.com,
               rwilliamson@swlawfirm.com;centralstation@swlawfirm.com;fharris@swlawfirm.com
              Cater C. Thompson    on behalf of Creditor   B-H Transfer Co. cater.thompson@jonescork.com,
               stacey.davis@jonescork.com;debi.richards@jonescork.com
              J. Robert Williamson    on behalf of Debtor   P-D Valmiera Glass USA Corp.
               rwilliamson@swlawfirm.com,
               centralstation@swlawfirm.com;aray@swlawfirm.com;hkepner@swlawfirm.com;fharris@swlawfirm.com;rbazz
               ani@swlawfirm.com;mlevin@swlawfirm.com
              Martin P. Ochs    on behalf of U.S. Trustee   United States Trustee martin.p.ochs@usdoj.gov
              Rebecca A. Davis    on behalf of Creditor   City of Dublin and Laurens Development Authority
               rdavis@seyfarth.com, sthornton@seyfarth.com
              Stephen P. Drobny    on behalf of Creditor   Kajima Building and Design Group, Inc.
               sdrobny@joneswalker.com, mvelapoldi@joneswalker.com;jmaddox@joneswalker.com
                                                                                             TOTAL: 6
